
EXHIBIT 10.8


WELLS FARGO   CONTINUING GUARANTY



TO:  WELLS FARGO BANK, NATIONAL ASSOCIATION


1.           GUARANTY; DEFINITIONS.  In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to
SunPower Corporation ("Borrowers"), or any of them, by WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank"), and for other valuable consideration, the
undersigned SunPower   North America, LLC ("Guarantor"), jointly and severally
unconditionally guarantees and promises to pay to Bank     or order, on demand
in lawful money of the United States of America and in immediately available
funds, any and    all Indebtedness of any of the Borrowers to Bank.  The term
"Indebtedness" is used herein in its most  comprehensive sense and includes any
and all advances, debts, obligations and liabilities of Borrowers, or any of
them, heretofore, now or hereafter made, incurred or created, whether voluntary
or involuntary and however     arising, whether due or not due, absolute or
contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Borrowers
may be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.  This Guaranty is a
guaranty of payment and not collection.


2.           MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION
UNDER OTHER GUARANTIES.  The liability of Guarantor shall not exceed at any time
the sum of (a) $50,000,000.00, (b) all   accrued and unpaid interest on any
Indebtedness, and (c) all costs and expenses pertaining to the
enforcement       of this Guaranty and/or the collection of the
Indebtedness.  Notwithstanding the foregoing, Bank may permit the Indebtedness
of Borrowers to exceed Guarantor's liability.  This is a continuing guaranty and
all rights, powers and remedies hereunder shall apply to all past, present and
future Indebtedness of each of the Borrowers to              Bank, including
that arising under successive transactions which shall either continue the
Indebtedness, increase     or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been       satisfied, and
notwithstanding the death, incapacity, dissolution, liquidation or bankruptcy of
any of the Borrowers     or Guarantor or any other event or proceeding affecting
any of the Borrowers or Guarantor.  This Guaranty shall     not apply to any new
Indebtedness created after actual receipt by Bank of written notice of its
revocation as to      such new Indebtedness; provided however, that loans or
advances made by Bank to any of the Borrowers after revocation under commitments
existing prior to receipt by Bank of such revocation, and extensions, renewals
or modifications, of any kind, of Indebtedness incurred by any of the Borrowers
or committed by Bank prior to        receipt by Bank of such revocation, shall
not be considered new Indebtedness.  Any such notice must be sent to Bank by
registered U.S. mail, postage prepaid, addressed to its office at Peninsula
Technology RCBO, 400 Hamilton Avenue, Palo Alto, CA 94301, or at such other
address as Bank shall from time to time designate.  Any payment by Guarantor
with respect to the Indebtedness shall not reduce Guarantor's maximum
obligation    hereunder unless written notice to that effect is actually
received by Bank at or prior to the time of such payment.   The obligations of
Guarantor hereunder shall be in addition to any obligations of Guarantor under
any other guaranties of any liabilities or obligations of any of the Borrowers
or any other persons heretofore or hereafter     given to Bank unless said other
guaranties are expressly modified or revoked in writing; and this Guaranty
shall     not, unless expressly herein provided, affect or invalidate any such
other guaranties.


3.           OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE
OF LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations hereunder are joint
and several and independent of the obligations of Borrowers, and a separate
action or actions may be brought and prosecuted against Guarantor whether action
is brought against any of the Borrowers or any other person, or whether any of
the Borrowers or     any other person is joined in any such action or
actions.  Guarantor acknowledges that this Guaranty is absolute   and
unconditional, there are no conditions precedent to the effectiveness of this
Guaranty, and this Guaranty is         in full force and effect and is binding
on Guarantor as of the date written below, regardless of whether
Bank      obtains collateral or any guaranties from others or takes any other
action contemplated by Guarantor.          Guarantor waives the benefit of any
statute of limitations affecting Guarantor's liability hereunder or
the    enforcement thereof, and Guarantor agrees that any payment of any
Indebtedness or other act which shall toll       any statute of limitations
applicable thereto shall similarly operate to toll such statute of limitations
applicable to Guarantor's liability hereunder.  The liability of Guarantor
hereunder shall be reinstated and revived and the rights     of Bank shall
continue if and to the extent for any reason any amount at any time paid on
account of any

 
 

 
- 1 -

--------------------------------------------------------------------------------

 

Indebtedness guaranteed hereby is rescinded or must otherwise be restored by
Bank, whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, all as though such amount had not been paid.  The determination as to
whether any amount so paid must be rescinded or restored shall be made by Bank
in its sole discretion; provided however, that if Bank chooses to contest any
such matter at the request of Guarantor,   Guarantor agrees to indemnify and
hold Bank harmless from and against all costs and expenses, including reasonable
attorneys' fees, expended or incurred by Bank in connection therewith, including
without limitation, in   any litigation with respect thereto.


4.           AUTHORIZATIONS TO BANK.  Guarantor authorizes Bank either before or
after revocation hereof,    without notice to or demand on Guarantor, and
without affecting Guarantor's liability hereunder, from time to time     to: (a)
alter, compromise, renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of, the Indebtedness or any portion
thereof, including increase or decrease of the rate of       interest thereon;
(b) take and hold security for the payment of this Guaranty or the Indebtedness
or any portion thereof, and exchange, enforce, waive, subordinate or release any
such security; (c) apply such security and      direct the order or manner of
sale thereof, including without limitation, a non-judicial sale permitted by the
terms        of the controlling security agreement, mortgage or deed of trust,
as Bank in its discretion may determine; (d)    release or substitute any one or
more of the endorsers or any other guarantors of the Indebtedness, or
any       portion thereof, or any other party thereto; and (e) apply payments
received by Bank from any of the Borrowers        to any Indebtedness of any of
the Borrowers to Bank, in such order as Bank shall determine in its sole
discretion, whether or not such Indebtedness is covered by this Guaranty, and
Guarantor hereby waives any provision of        law regarding application of
payments which specifies otherwise.  Bank may without notice assign this
Guaranty       in whole or in part.  Upon Bank's request, Guarantor agrees to
provide to Bank copies of Guarantor's financial statements.


5.           REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants
to Bank that: (a) this Guaranty is executed at Borrowers' request; (b) Guarantor
shall not, without Bank's prior written consent, sell,    lease, assign,
encumber, hypothecate, transfer or otherwise dispose of all or a substantial or
material part of Guarantor's assets other than in the ordinary course of
Guarantor's business; (c) Bank has made no      representation to Guarantor as
to the creditworthiness of any of the Borrowers; and (d) Guarantor
has        established adequate means of obtaining from each of the Borrowers on
a continuing basis financial and other information pertaining to Borrowers'
financial condition.  Guarantor agrees to keep adequately informed
from        such means of any facts, events or circumstances which might in any
way affect Guarantor's risks hereunder,        and Guarantor further agrees that
Bank shall have no obligation to disclose to Guarantor any information
or    material about any of the Borrowers which is acquired by Bank in any
manner.


6.           GUARANTOR'S WAIVERS.


6.1           Guarantor waives any right to require Bank to: (a) proceed against
any of the Borrowers or any other person; (b) marshal assets or proceed against
or exhaust any security held from any of the Borrowers or any       other
person; (c) give notice of the terms, time and place of any public or private
sale or other disposition of    personal property security held from any of the
Borrowers or any other person; (d) take any action or pursue any other remedy in
Bank's power; or (e) make any presentment or demand for performance, or give any
notice of nonperformance, protest, notice of protest or notice of dishonor
hereunder or in connection with any obligations        or evidences of
indebtedness held by Bank as security for or which constitute in whole or in
part the        Indebtedness guaranteed hereunder, or in connection with the
creation of new or additional Indebtedness.


6.2           Guarantor waives any defense to its obligations hereunder based
upon or arising by reason of: (a) any disability or other defense of any of the
Borrowers or any other person; (b) the cessation or limitation from any    cause
whatsoever, other than payment in full, of the Indebtedness of any of the
Borrowers or any other person;       (c) any lack of authority of any officer,
director, partner, agent or any other person acting or purporting to act
on  behalf of any of the Borrowers which is a corporation, partnership or other
type of entity, or any defect in the formation of any such Borrower; (d) the
application by any of the Borrowers of the proceeds of any Indebtedness     for
purposes other than the purposes represented by Borrowers to, or intended or
understood by, Bank or   Guarantor; (e) any act or omission by Bank which
directly or indirectly results in or aids the discharge of any of       the
Borrowers or any portion of the Indebtedness by operation of law or otherwise,
or which in any way impairs or

 

 
- 2 -

--------------------------------------------------------------------------------

 

suspends any rights or remedies of Bank against  any of the Borrowers; (f) any
impairment of the value of any interest in any security for the Indebtedness or
any portion thereof, including without limitation, the failure to       obtain
or maintain perfection or recordation of any interest in any such security, the
release of any such security without substitution, and/or the failure to
preserve the value of, or to comply with applicable law in disposing
of,      any such security; (g) any modification of the Indebtedness, in any
form whatsoever, including any modification  made after revocation hereof to any
Indebtedness incurred prior to such revocation, and including
without      limitation the renewal, extension, acceleration or other change in
time for payment of, or other change in the       terms of, the Indebtedness or
any portion thereof, including increase or decrease of the rate of interest
thereon;        or (h) any requirement that Bank give any notice of acceptance
of this Guaranty.  Until all Indebtedness shall       have been paid in full,
Guarantor shall have no right of subrogation, and Guarantor waives any right to
enforce       any remedy which Bank now has or may hereafter have against any of
the Borrowers or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by Bank.  Guarantor further
waives all rights and defenses Guarantor may have arising out of (i) any
election of remedies by Bank, even     though that election of remedies, such as
a non-judicial foreclosure with respect to any security for any portion
of    the Indebtedness, destroys Guarantor's rights of subrogation or
Guarantor's rights to proceed against any of the Borrowers for reimbursement, or
(ii) any loss of rights Guarantor may suffer by reason of any rights, powers or
remedies of any of the Borrowers in connection with any anti-deficiency laws or
any other laws limiting, qualifying     or discharging Borrowers' Indebtedness,
whether by operation of Sections 726, 580a or 580d of the Code of Civil
Procedure as from time to time amended, or otherwise, including any rights
Guarantor may have to a Section      580a fair market value hearing to determine
the size of a deficiency following any foreclosure sale or other  disposition of
any real property security for any portion of the Indebtedness.


7.           BANK'S RIGHTS WITH RESPECT TO GUARANTOR'S PROPERTY IN BANK'S
POSSESSION.  In  addition to all liens upon and rights of setoff against the
monies, securities or other property of Guarantor given to Bank by law, Bank
shall have a lien upon and a right of setoff against all monies, securities and
other property of Guarantor now or hereafter in the possession of or on deposit
with Bank, whether held in a general or special  account or deposit or for
safekeeping or otherwise, and every such lien and right of setoff may be
exercised     without demand upon or notice to Guarantor.  No lien or right of
setoff shall be deemed to have been waived by     any act or conduct on the part
of Bank, or by any neglect to exercise such right of setoff or to enforce such
lien,        or by any delay in so doing, and every right of setoff and lien
shall continue in full force and effect until such right      of setoff or lien
is specifically waived or released by Bank in writing.


8.           SUBORDINATION.  Any Indebtedness of any of the Borrowers now or
hereafter held by Guarantor is  hereby subordinated to the Indebtedness of
Borrowers to Bank.  Such Indebtedness of Borrowers to Guarantor is assigned to
Bank as security for this Guaranty and the Indebtedness and, if Bank requests,
shall be collected        and received by Guarantor as trustee for Bank and paid
over to Bank on account of the Indebtedness of      Borrowers to Bank but
without reducing or affecting in any manner the liability of Guarantor under the
other  provisions of this Guaranty.  Any notes or other instruments now or
hereafter evidencing such Indebtedness of       any of the Borrowers to
Guarantor shall be marked with a legend that the same are subject to this
Guaranty and,       if Bank so requests, shall be delivered to Bank. Bank is
hereby authorized in the name of Guarantor from time to  time to file financing
statements and continuation statements and execute such other documents and take
such   other action as Bank deems necessary or appropriate to perfect, preserve
and enforce its rights hereunder.


9.           REMEDIES; NO WAIVER.  All rights, powers and remedies of Bank
hereunder are cumulative.  No delay, failure or discontinuance of Bank in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power      or
remedy.  Any waiver, permit, consent or approval of any kind by Bank of any
breach of this Guaranty, or any    such waiver of any provisions or conditions
hereof, must be in writing and shall be effective only to the extent set  forth
in writing.


10.           COSTS, EXPENSES AND ATTORNEYS' FEES.  Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank        in connection with the enforcement of any of Bank's
rights, powers or remedies and/or the collection of any

 
 
- 3 -

--------------------------------------------------------------------------------

 

amounts which become due to Bank under this Guaranty, and the prosecution or
defense of any action in any       way related to this Guaranty, whether
incurred at the trial or appellate level, in an arbitration proceeding
or   otherwise, and including any of the foregoing incurred in connection with
any bankruptcy proceeding (including without limitation, any adversary
proceeding, contested matter or motion brought by Bank or any other person)
relating to Guarantor or any other person or entity.  All of the foregoing shall
be paid by Guarantor with interest     from the date of demand until paid in
full at a rate per annum equal to the greater of ten percent (10%) or Bank’s
Prime Rate in effect from time to time.


11.           SUCCESSORS; ASSIGNMENT.  This Guaranty shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without Bank's prior written consent.  Guarantor acknowledges that Bank has the
right to sell, assign, transfer, negotiate or grant participations in all
or   any part of, or any interest in, any Indebtedness of Borrowers to Bank and
any obligations with respect thereto, including this Guaranty.  In connection
therewith, Bank may disclose all documents and information which Bank    now has
or hereafter acquires relating to Guarantor and/or this Guaranty, whether
furnished by Borrowers,  Guarantor or otherwise.  Guarantor further agrees that
Bank may disclose such documents and information to Borrowers.


12.           AMENDMENT.  This Guaranty may be amended or modified only in
writing signed by Bank and Guarantor.


13.           OBLIGATIONS OF MARRIED PERSONS.  Any married person who signs this
Guaranty as a Guarantor hereby expressly agrees that recourse may be had against
his or her separate property for all his or her      obligations under this
Guaranty.


14.           APPLICATION OF SINGULAR AND PLURAL.  In all cases where there is
but a single Borrower, then all words used herein in the plural shall be deemed
to have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty
is   executed by more than one Guarantor, the word "Borrowers" and the word
"Guarantor" respectively shall mean       all or any one or more of them as the
context requires.


15.           UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS.  Guarantor warrants and agrees that each of the waivers set forth
herein is made with Guarantor's full knowledge of its significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary       to public policy or law.  If any waiver or other provision of
this Agreement shall be held to be prohibited by or      invalid under
applicable public policy or law, such waiver or other provision shall be
ineffective only to the extent       of such prohibition or invalidity, without
invalidating the remainder of such waiver or other provision or any    remaining
provisions of this Agreement.


16.           GOVERNING LAW.  This Guaranty shall be governed by and construed
in accordance with the laws of the State of California.


17.           ARBITRATION.


17.1           Arbitration.  The parties hereto agree, upon demand by any party,
to submit to binding arbitration all    claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise, in any way
arising out of or relating to this Guaranty and its negotiation, execution,
collateralization, administration, repayment, modification, extension,
substitution, formation, inducement, enforcement, default or termination.


17.2           Governing Rules.  Any arbitration proceeding will (a) proceed in
a location in California selected by the American Arbitration Association
(“AAA”); (b) be governed by the Federal Arbitration Act (Title 9 of the
United    States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the       parties; and (c) be conducted by the
AAA, or such other administrator as the parties shall mutually agree
upon,         in accordance with the AAA’s commercial dispute resolution
procedures, unless the claim or counterclaim is at     least $1,000,000.00
exclusive of claimed interest, arbitration fees and costs in which case the
arbitration shall be



 
- 4 -

--------------------------------------------------------------------------------

 

conducted in accordance with the AAA’s optional procedures for large, complex
commercial disputes (the  commercial dispute resolution procedures or the
optional procedures for large, complex commercial disputes to       be referred
to herein, as applicable, as the “Rules”).  If there is any inconsistency
between the terms hereof and     the Rules, the terms and procedures set forth
herein shall control.  Any party who fails or refuses to submit to arbitration
following a demand by any other party shall bear all costs and expenses incurred
by such other party       in compelling arbitration of any dispute.  Nothing
contained herein shall be deemed to be a waiver by any party      that is a bank
of the protections afforded to it under 12 U.S.C. §91 or any similar applicable
state law.


17.3           No Waiver of Provisional Remedies, Self-Help and
Foreclosure.  The arbitration requirement does not limit the right of any party
to (a) foreclose against real or personal property collateral; (b) exercise
self-help remedies relating to collateral or proceeds of collateral such as
setoff or repossession; or (c) obtain provisional or ancillary remedies such as
replevin, injunctive relief, attachment or the appointment of a receiver, before
during or after        the pendency of any arbitration proceeding.  This
exclusion does not constitute a waiver of the right or obligation      of any
party to submit any dispute to arbitration or reference hereunder, including
those arising from the exercise      of the actions detailed in sections (a),
(b) and (c) of this paragraph.


17.4           Arbitrator Qualifications and Powers.  Any arbitration proceeding
in which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not   render an
award of greater than $5,000,000.00.  Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney   licensed in the State of California or a neutral retired judge of the
state or federal judiciary of California, in either   case with a minimum of ten
years experience in the substantive law applicable to the subject matter of
the        dispute to be arbitrated.  The arbitrator will determine whether or
not an issue is arbitratable and will give effect to   the statutes of
limitation in determining any claim.  In any arbitration proceeding the
arbitrator will decide (by documents only or with a hearing at the arbitrator's
discretion) any pre-hearing motions which are similar to     motions to dismiss
for failure to state a claim or motions for summary adjudication.  The
arbitrator shall resolve all disputes in accordance with the substantive law of
California and may grant any remedy or relief that a court of    such state
could order or grant within the scope hereof and such ancillary relief as is
necessary to make effective  any award.  The arbitrator shall also have the
power to award recovery of all costs and fees, to impose sanctions   and to take
such other action as the arbitrator deems necessary to the same extent a judge
could pursuant to the Federal Rules of Civil Procedure, the California Rules of
Civil Procedure or other applicable law.  Judgment upon   the award rendered by
the arbitrator may be entered in any court having jurisdiction.  The institution
and  maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a     waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.


17.5           Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must
be  completed no later than 20 days before the hearing date.  Any requests for
an extension of the discovery periods,    or any discovery disputes, will be
subject to final determination by the arbitrator upon a showing that the
request      for discovery is essential for the party's presentation and that no
alternative means for obtaining information is available.


17.6           Class Proceedings and Consolidations.  No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed this Guaranty or any other
contract,   instrument or document relating to any Indebtedness, or to include
in any arbitration any dispute as a    representative or member of a class, or
to act in any arbitration in the interest of the general public or in a private
attorney general capacity.


17.7           Payment Of Arbitration Costs And Fees.  The arbitrator shall
award all costs and expenses of the   arbitration proceeding.


17.8           Real Property Collateral; Judicial Reference.  Notwithstanding
anything herein to the contrary, no dispute shall be submitted to arbitration if
the dispute concerns indebtedness secured directly or indirectly, in whole or in

 

 
- 5 -

--------------------------------------------------------------------------------

 

part, by any real property unless (a) the holder of the mortgage, lien or
security interest specifically elects in       writing to proceed with the
arbitration, or (b) all parties to the arbitration waive any rights or benefits
that might   accrue to them by virtue of the single action rule statute of
California, thereby agreeing that all indebtedness and obligations of the
parties, and all mortgages, liens and security interests securing such
indebtedness and   obligations, shall remain fully valid and enforceable.  If
any such dispute is not submitted to arbitration, the        dispute shall be
referred to a referee in accordance with California Code of Civil Procedure
Section 638 et seq.,     and this general reference agreement is intended to be
specifically enforceable in accordance with said Section    638.  A referee with
the qualifications required herein for arbitrators shall be selected pursuant to
the AAA’s   selection procedures.  Judgment upon the decision rendered by a
referee shall be entered in the court in which    such proceeding was commenced
in accordance with California Code of Civil Procedure Sections 644 and 645.


17.9           Miscellaneous.  To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.        No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof,   except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law    or regulation, or to the extent necessary to exercise any
judicial review rights set forth herein.  If more than one agreement for
arbitration by or between the parties potentially applies to a dispute, the
arbitration provision most directly related to the documents between the parties
or the subject matter of the dispute shall control.  This arbitration provision
shall survive termination, amendment or expiration of any of the documents or
any      relationship between the parties.


17.10           Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to     pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall   apply only to disputes in which either party seeks to recover an amount
of money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.


IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
March 20, 2009.


SunPower North America, LLC


By: SunPower Corporation, Member


By: /s/ Dennis V.
Arriola                                                                      
           Dennis V. Arriola, Chief Financial Officer





 
- 6 -

--------------------------------------------------------------------------------

 
